Citation Nr: 1011825	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-04 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of right 
(dominant) olecranon injury.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from June 2004 to 
August 2008, and his awards include the Combat Action Ribbon 
(Iraq).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO, in 
pertinent part, denied service connection for right 
(dominant) olecranon injury.  The Veteran's disagreement with 
that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in July 2008.  

The Veteran is seeking service connection for residuals of a 
right elbow injury in service.  In conjunction with his 
claim, the Veteran underwent a VA examination in July 2008, 
which was prior to his separation from service in 
August 2008.  The RO denied the claim on the basis that no 
permanent residual or chronic disability subject to service 
connection was shown by service medical records or 
demonstrated by evidence following service.  

In his September 2008 notice of disagreement, the Veteran 
reported that although his right elbow has full range of 
motion, every motion is accompanied by a "chunky" feeling 
that he can hear as well as feel, and that about once a month 
as he wakes up or the arm has not been moved for a while, the 
elbow reaches a point during flexion where it stops and pain 
shoots up the arm lasting for a few seconds, restricting any 
motion.  In addition, he asserted that the VA examiner 
misunderstood the nature of his injury and did not understand 
that although he did fall on glass as the examiner stated, 
the injury occurred when he struck his elbow on a doorway, 
which caused the fall, while holding his weapon raised in the 
ready position as he entered an unfriendly building.  The 
Veteran contends that the examination report does not reflect 
the nature of his injury or his report to the physician of 
his subsequent right elbow problems.  

Review of the July 2008 VA examination report shows the 
examiner stated that neither the Veteran's claims file nor 
service treatment records were available for review.  In this 
regard, in an April 2008 Post-Deployment Health Care Review, 
the Veteran indicated that he had swollen, stiff or painful 
joint, has been seen at sick call, and that he was still 
bothered by the problem.  Service treatment records also 
include an undated report of the Veteran's service separation 
examination during which the examiner evaluated the upper 
extremities as abnormal and described the abnormality as "R 
elbow audible clicking upon flexion and extension, injured 
in 2005 deployment when elbow struck a door.  No pain 
associated with injury."  

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the United States Court of Appeals for Veterans Claims held 
that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  As the issue on appeal concerns the post-
service presence as well as etiology of the Veteran's claimed 
right elbow disability, the Board finds that the Veteran 
should be afforded a VA examination that considers all the 
evidence of record.  See38 C.F.R. § 3.159(c); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:
1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated or evaluated his claimed 
right elbow disability at any time since 
service.  After he has signed the 
appropriate releases, identified medical 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, the Veteran should be 
provided a VA orthopedic examination by 
a physician.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.   After review of the record 
and examination of the Veteran, the 
physician should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any right elbow disability 
currently present or present at any 
time from August 2008 to the present, 
had its onset in service or is causally 
related to any incident of service, 
including the right elbow injury in 
2005.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be included 
in the examination report.  
3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of 
all notifications, including the 
address where the notice was sent must 
be associated with the claims folder.  
The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
residuals of right (dominant) olecranon 
injury.  If the benefit sought remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

